Citation Nr: 9922185	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  93-19 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for status 
post meniscectomy of the left knee with arthritis.  
2. Entitlement to a rating in excess of 10 percent for status 
post meniscectomy of the right knee with arthritis.  
3. Entitlement to a rating in excess of 10 percent for 
subluxation of the right knee.  
4. Entitlement to a compensable rating for lumbosacral strain 
with degenerative changes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran retired in July 1991 after more than 23 years of 
active service.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois.  In its 
initial rating decision in October 1992, the RO denied 
service connection for bilateral hearing loss and right 
shoulder disability and granted service connection for 
bilateral knee disability and low back disability.  The 
veteran appealed the denial of service connection for right 
shoulder disability and the initial 10 percent rating 
assigned for status post meniscectomy with arthritis for each 
knee and the noncompensable rating assigned for lumbosacral 
strain with degenerative changes.  

The veteran testified before a Hearing Officer at the RO in 
February 1993.  In June 1995 and August 1996, the Board 
remanded the case to the RO for additional development.  In 
October 1998, prior to return of the case to the Board, the 
RO granted service connection for right shoulder disability 
and in its rating decision explained that the grant of 
service connection was considered a total grant of benefits 
sought on appeal for this condition.  As there is no 
indication that the veteran has disagreed with the 
noncompensable rating assigned for the right shoulder 
disability, the Board will not further consider the right 
shoulder disability.  

In the October 1998 rating decision, the RO also granted a 
separate 10 percent rating for subluxation of the right knee 
and issued a supplemental statement of the case that 
addressed that issue.  In the forwarding letter, the RO 
stated that a response from the veteran was optional and that 
the case would be returned to the Board.  The Board, 
therefore, considers the disability rating for subluxation of 
the right knee to be among the issues in appellate status.  


FINDINGS OF FACT

1. The veteran's status post meniscectomy of the left knee 
with arthritis is manifested primarily by slight 
limitation of motion.  
2. The veteran's status post meniscectomy of the right knee 
with arthritis is manifested primarily by slight 
limitation of motion.  
3. The veteran's subluxation of the right knee is productive 
of slight functional impairment.  


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for 
status post meniscectomy of the left knee with arthritis 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5259, 5260, 5261 (1998).  
2. The criteria for a rating in excess of 10 percent for 
status post meniscectomy of the right knee with arthritis 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5259, 5260, 5261 (1998).  
3. The criteria for a rating in excess of 10 percent for 
subluxation of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 
4.71a Diagnostic Code 5257 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board is satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).  In this regard, the Board notes that 
after its remands in 1995 and 1996, the veteran did not 
respond to the RO's request for information concerning any 
treatment he may have received, and with his submission of 
medical evidence in December 1998, he made no assertion of 
any increase in knee disability subsequent to the VA 
examination in May 1998.  

As noted in the introduction, the veteran retired in July 
1991 after more than 23 years of active service.  His service 
medical records include numerous complaints of problems with 
both knees, particularly following sports injuries.  He 
underwent a medial meniscectomy of the right knee in 1972, 
and X-rays of the right knee in November 1980 showed a minute 
osseous density around the supra-patellar region possibly 
representing an artifact and/or residuals of previous trauma.  
September 1986 X-rays of the left knee showed pointing of 
both tibial spines and of the inner margins of the patella.  
Irregularity of the tibial plateau was noted both anteriorly 
and posteriorly, and several ossific densities projected 
through the intercondylar notch, which were reportedly 
consistent with bony loose bodies.  Also, several small bony 
densities were seen in the soft tissues along the 
posterosuperior aspect of the head of the fibula.  The medial 
joint space compartment appeared narrowed.  The veteran 
underwent a lateral meniscectomy of the left knee in 1987.  
At his retirement physical in April 1991, the veteran 
complained of continuing knee symptoms and stated he had 
arthritis in his knees.  On clinical examination, the 
physician noted well-healed surgical scars on both knees.  

The veteran filed his initial claim in July 1992.  At a VA 
examination in August 1992, the veteran reported that both 
knees hurt in cold weather.  He said that both knees hurt 
after walking about a mile to a mile and a half, with pain 
intensity of 3.5 in the range of 1 to 5.  He said he could 
run no more than a mile without swelling.  He said that in 
the past year, the right knee became swollen 3 or 4 times and 
the left knee became swollen once or twice.  The physician 
stated that on gross inspection the right knee seemed to have 
more arthritis deformity compared to the left.  The physician 
heard a popping sound when the veteran squatted and noted the 
veteran had a little bit more discomfort in the knees when he 
tried to get up from the squatting position.  The physician 
said there was not much crepitus on passive extension and 
flexion of the knees, but there were occasional popping 
sounds.  There was no anterior-posterior instability, 
McMurray's was negative, and there was no lateral 
instability.  There was flexion to about 120 degrees, 
bilaterally.  Scars on both knees were well healed and 
asymptomatic.  The clinical diagnosis was status post surgery 
of both knees with residual right greater than the left.  

VA X-rays of the right knee in August 1992 showed reduced 
medial compartment of the knee joint.  There were spurs at 
the articular margins of the tibial and femoral condyles and 
from the posterior margin of the patella, consistent with 
degenerative changes.  X-rays of the left knee showed reduced 
lateral compartment of the knee joint.  There was 
calcification present, suggestive of meniscal calcification 
in the lateral compartment.  There was spurring at the 
articular margins of the tibial and the femoral condyles, 
consistent with degenerative changes.  Spurs from the 
posterior margin of the patella were also noted.  

At the hearing at the RO in February 1993, the veteran 
testified that constant motion caused popping and cracking of 
his knees.  He also testified that after running for 5 
minutes, his knees would become swollen.  He testified that 
he was doing leg-strengthening exercises that were keeping 
his knees stable, but the fact of missing cartilage meant he 
could not run for any distance.  He testified that he had not 
received additional treatment since service and did not know 
what more could be done for him in terms of treatment other 
than continued leg strengthening.  

At a VA examination in May 1998, the veteran gave a history 
of bilateral meniscectomies in service and said that since 
then he had occasional pain and swelling with prolonged 
standing or walking.  He said the right knee was somewhat 
worse than the left.  He denied giving way or locking in 
flexion or extension, but did admit to some popping and 
clicking with occasional flexion/extension movements.  On 
examination, range of motion was from 0 to 125 degrees, 
bilaterally.  For each knee, there was no effusion, Apley's 
grind test was negative and drawer test was negative; there 
was no varus/valgus instability, and there was a negative 
quadriceps active test.  There was crepitus with 
flexion/extension of the right knee; Lachman's test was 
negative, as was McMurray's test.  McMurray's test was 
questionably positive for the left knee.  The diagnosis was 
status post bilateral meniscectomies with evidence of 
degenerative changes by physical examination.  The examiner 
stated there was no evidence of any excessive fatigability or 
incoordination with respect to either knee.  He noted 
historical evidence of knee pain usually associated with 
activities of daily living.  He said he made no attempt to 
assess the extent of this impairment because it would require 
his presence at the time of impairment to measure any changes 
in range of motion.  

In December 1998, the veteran submitted the report of October 
1998 Magnetic Resonance Imaging (MRI) studies for both knees 
performed at a private facility.  Findings pertaining to the 
right knee included medial subluxation of the femoral condyle 
in relation to the tibial plateau with some valgus deformity 
at the knee.  There were some laxity and bowing to the intact 
posterior cruciate ligament.  The impression was:  advanced 
osteoarthritis in the bilateral medial femoral tibial 
compartment; chronic, near complete, tear of the anterior 
cruciate ligament; chronic, near complete, tear with near 
complete absence of the medial meniscus; tear of the 
posterior and lateral aspect of the lateral meniscus with an 
anterior meniscal cyst; and subchondral geode in the tibial 
plateau.  The impression from the MRI of the left knee was: 
lateral femoral, tibial and patellofemoral compartment 
osteoarthritis; chronic tears of the anterior cruciate 
ligament and lateral meniscus; and likely ossified joint body 
in the intercondylar notch.  The physician stated that the 
technique involved similar sequences as the right knee.  
There were no findings of subluxation or ligamentous laxity.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  Separate 
diagnostic codes identify the various disabilities.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  When 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  The evaluation of the same 
disability under various diagnoses and the evaluation of the 
same manifestation under different diagnoses are to be 
avoided.  38 C.F.R. § 4.14 (1998).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205-06 
(1995).  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  
38 C.F.R. § 4.45.  With any form of arthritis, painful motion 
is an important factor of disability.  The intent of the 
Rating Schedule is to recognize actually painful, unstable or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues or within the joint 
structures should be noted carefully as points of contact 
which are diseased.  38 C.F.R. § 4.59.  

Review of the evidence outlined above shows that the 
veteran's status post meniscectomy the left knee with 
arthritis is manifested primarily by slight limitation of 
motion with complaints of pain and swelling with running or 
with prolonged standing or walking.  Status post meniscectomy 
of the right knee with arthritis is also manifested primarily 
by complaints of pain and swelling with running or with 
prolonged standing or walking, while the separately rated 
subluxation of the right knee is manifested primarily by some 
valgus deformity and some ligamentous laxity.  

Symptoms due to removal of the semilunar cartilage of either 
knee warrant a 10 percent rating.  38 C.F.R. § 4.71, 
Diagnostic Code 5259.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, degenerative arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  Normal range of motion of the knee is from 
0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
affected by limitation of motion.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  For the purpose of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45.

A rating of 30 percent or higher is warranted for differing 
degrees of ankylosis of the knee.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256.  A 30 percent rating may be assigned 
for limitation of flexion of the leg to 15 degrees; 
limitation of flexion to 30 degrees warrants a 20 percent 
evaluation; flexion limited to 45 degrees warrants a 10 
percent rating; and limitation of flexion to 60 degrees 
warrants a noncompensable rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  A 30 percent rating is warranted for 
extension limited to 20 degrees; limitation of extension to 
15 degrees warrants a 20 percent rating; extension limited to 
10 degrees warrants a 10 percent rating; and limitation of 
extension to 5 degrees warrants a noncompensable rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Ranges of motion of the veteran's knees have been shown to be 
no more than slightly limited on examination, with reports of 
motion from 0 to 120 degrees, bilaterally, in 1992 and from 0 
to 125 degrees, bilaterally, in 1998.  There has been no 
limitation in terms of extension, and the limitation of 
flexion is noncompensable under Diagnostic Code 5260.  Recent 
examination has shown neither effusion, excess fatigability 
nor incoordination with respect to either knee.  The examiner 
was not able to test for pain on use, but at that 
examination, as at the 1992 examination, the veteran reported 
pain on prolonged walking as well as swelling and pain with 
running.  The demonstrated limitation of motion together with 
the reported pain with running or prolonged walking or 
standing warrants a 10 percent rating for each knee under 
either Diagnostic Code 5003 or Diagnostic Code 5259, but not 
both, because the same manifestations, i.e., limitation of 
motion and pain, are not to be rated under different 
diagnoses.  See 38 C.F.R. § 4.14; VAOPGCPREC 9-98.  The 
veteran has not indicated interference with his employment 
due to problems with either knee, and even with consideration 
of 38 C.F.R. § 4.40, 4.45 and 4.59, the degree of limitation 
of motion and accompanying pain does not, in the Board's 
opinion, approximate, for either knee, the criteria for a 
rating higher than 10 percent for status post meniscectomy 
with arthritis.  

Effective October 1998, the RO awarded a separate 10 percent 
rating for subluxation of the right knee.  Review of the 
evidence outlined earlier shows that the veteran's 
subluxation of the right knee is manifested primarily by some 
valgus deformity and some ligamentous laxity.  Under the 
Rating Schedule, slight impairment of the knee due to 
recurrent subluxation or lateral instability warrants a 10 
percent rating, moderate impairment warrants a 20 percent 
rating and severe impairment warrants a 30 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  Dislocated 
semilunar cartilage, with frequent episodes of "locking," 
pain and effusion into the joint warrants a 20 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Diagnostic Code 5258 is not the most appropriate diagnostic 
code relative to the veteran's subluxation, because 
examinations have not shown locking or effusion into the 
right knee joint, and the veteran has not reported or 
complained of locking of the right knee.  The MRI that showed 
subluxation of the right knee also showed some laxity of the 
posterior cruciate ligament, but clinical examinations have 
shown no dislocation or functional instability of the right 
knee.  Notwithstanding the MRI showing some valgus deformity 
and some ligamentous laxity, the Board finds the subluxation 
produces no more than slight impairment.  This degree of 
impairment warrants 10 percent rating under Diagnostic Code 
5257, and there is no indication that the disability meets or 
more nearly approximates the criteria for a higher rating 
under that, or any other, diagnostic code.  

With respect to the veteran's left and right knee 
disabilities, the Board has also considered whether his 
claims should be referred to the Director of the Compensation 
and Pension Service for extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1) (1998).  There is no evidence that 
the veteran has at any time since service been hospitalized 
due disability of either knee.  The demonstrated 
manifestations of the disabilities are consistent with the 
assigned evaluations, and, in the Board's judgment, the 
record does not indicate that the average industrial 
impairment resulting from the veteran's knee disabilities 
would be in excess of that contemplated by the assigned 
evaluations.  Therefore, the Board finds that the criteria 
for submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  




ORDER

A rating in excess of 10 percent for status post meniscectomy 
of the left knee with arthritis is denied.  

A rating in excess of 10 percent for status post meniscectomy 
of the right knee with arthritis is denied.  

A rating in excess of 10 percent for subluxation of the right 
knee is denied.  


REMAND

The remaining issue before the Board is entitlement to a 
compensable rating for lumbosacral strain with degenerative 
changes.  In its remand in August 1996, the Board requested 
an orthopedic examination including the veteran's back and 
also requested that the RO determine the nature of the 
service-connected degenerative changes of the low back.  The 
report of the May 1998 VA examination includes no indication 
that the veteran's back was examined, and the examiner noted 
that the veteran reported he had no current back problems.  
There is no indication that the veteran has withdrawn his 
appeal concerning the noncompensable rating for his service-
connected lumbosacral strain with degenerative changes, and a 
VA examination adequate for rating purposes is needed to 
facilitate the Board's decision.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1. The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment for all health care 
providers, VA and non-VA, from whom he 
has received treatment for his low 
back disability since service.  When 
the requested information and any 
necessary authorization are received, 
the RO should attempt to obtain a copy 
of all indicated records which are not 
already of record.  
2. Then, the RO should arrange for VA 
examination of the veteran by a board 
certified orthopedist, if available, 
to determine the nature and extent of 
the veteran's service-connected 
lumbosacral strain with degenerative 
changes.  All indicated studies, 
including an X-ray study, must be 
performed.  The physician should 
identify all current manifestations of 
the disability.  With respect to the 
lumbosacral strain, the physician 
should specifically indicate whether 
the lumbosacral strain is manifested 
by muscle spasm on extreme forward 
bending; loss of lateral spine motion, 
unilateral, in a standing position; 
listing of the whole spine to the 
opposite side; positive Goldthwait's 
sign; marked limitation of forward 
bending in a standing position; loss 
of lateral motion with osteoarthritic 
changes; and/or narrowing or 
irregularity of a joint space.  Tests 
of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on 
use associated with the low back 
disability should be described.  The 
physician should also be requested to 
identify any objective evidence of 
pain and the specific functional loss 
due to pain.  In this regard, the 
physician should report the veteran's 
range of motion in degrees and 
specifically indicate at what point of 
active motion the veteran began to 
experience pain and at what point of 
active motion the pain ended.  To the 
extent possible, the physician should 
provide an assessment of the degree of 
severity of any pain present.  The 
physician should also express an 
opinion concerning whether the 
lumbosacral strain with degenerative 
changes would be productive of 
additional functional impairment on 
repeated use or during flare-ups (if 
the veteran describes flare-ups), and, 
if feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the physician should so state.  
Without regard to any other 
disability, the physician should 
provide an opinion, with complete 
rationale, as to the effect of the 
lumbosacral strain with degenerative 
changes on the veteran's ability to 
work.  The claims file, and a copy of 
this REMAND, must be made available to 
the physician prior to the 
examination.  The examination report 
must reflect that the physician 
reviewed the claims file.  
3. Thereafter, the RO must review the 
claims file and ensure that all 
development actions, including the 
medical examination and opinions, have 
been conducted and completed in full.  
If any development is incomplete, the 
RO should take appropriate corrective 
action.  
4. Then, the RO should undertake any 
other indicated development and 
determine the exact nature of the 
service-connected degenerative changes 
(i.e., degenerative joint disease, 
degenerative disc disease, or both) 
associated with the lumbosacral 
strain.  The RO should thereafter 
readjudicate entitlement to a rating 
in excess of 10 percent for 
lumbosacral strain with degenerative 
changes.  In this regard, the RO 
should consider application of 
38 C.F.R. § 4.10 regarding the effect 
of the service-connected low back 
disability on the veteran's ordinary 
activity and should consider all 
pertinent diagnostic codes under the 
Rating Schedule.  The RO should also 
consider application of 38 C.F.R. 
§ 4.40 regarding functional loss due 
to pain, 38 C.F.R. § 4.45 regarding 
weakness, fatigability, incoordination 
or pain on movement of a joint, and, 
if appropriate, 38 C.F.R. § 4.59 
regarding painful motion with 
arthritis.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995); VAOPGCPREC 9-98.  
Finally, the RO should consider 
whether the case should be referred to 
the Director of the Compensation and 
Pension Service for extra-schedular 
consideration under 38 C.F.R. 
§ 3.321(b)(1).  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, and the veteran and his representative 
should be provided an opportunity to respond.  Thereafter, 
the case should be returned to the Board for further 
appellate consideration if otherwise in order.  By this 
remand, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DRKIN
	Member, Board of Veterans' Appeals


 

